ORDER

PER CURIAM.
William Thomas Wilburn (“Defendant”) appeals from the judgment entered after a jury found him guilty of one count of first-degree statutory rape, in violation of Section 566.032, RSMo 2000,1 three counts of first-degree statutory sodomy, in violation of Section 566.062, and one count of distributing a controlled substance to a minor, in violation of Section 195.212. Defendant was sentenced as a prior and persistent offender to concurrent sentences of life imprisonment for each of the sex crimes, and fifteen years’ imprisonment for distribution of a controlled substance to a minor. Defendant raises eight points of trial court error on appeal. We have reviewed the briefs and oral argument of the parties and the record on appeal. We conclude no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R.Crim. Pro. 30.25(b) (2015).

. All further statutory references are to RSMo 2000 unless otherwise indicated.